EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on June 8, 2021.
The specification has been amended as follows:

[0004] The MOLLY® auto-injector is an example of an auto-injector currently on the market. The general principles of structure and operation of the MOLLY® auto-injector are disclosed in WO 2011/123024 Al. WO 2011/123024 Al discloses a medicament delivery device comprising a drive means configured to act on a medicament container for expelling a medicament, a holding means configured to hold the drive means in a pre-tensioned state, an activation means configured to interact with the holding means for releasing the drive means from the pre-tensioned state. The device further comprises feedback means configured to interact both with the holding means and with the drive means for generating an audible and/or tactile and/or visual signal indicating that the medicament has been completely expelled. The MOLLY® auto-injector provides audible signal feedback indicating that a medicament has been completely expelled. This is particularly advantageous when administering a medicament into an area of the body where the user has difficulties or cannot see the 

[0011] Thus, in view of the above, an effect which may be obtainable by means of the medicament delivery training device is that it provides the same experience in use as a MOLLY® auto-injector or an auto-injector similar to the MOLLY® auto-injector. Since the medicament delivery training device mimics the MOLLY® auto-injector, a user may learn how to properly administer medicament with a MOLLY® auto-injector or any other similar auto-injector.



Allowable Subject Matter
Claims 15-34 are allowed.
The following is the examiner’s statement of reasons for allowance set forth in the Office Action mailed March 29, 2021, reproduced here for convenience:
The closest prior art is WIPO Pub. No. WO2014/095424, to Karlsson et al. (“Karlsson”). Karlsson teaches a medicament delivery device (Title) with many of the claimed features. Of note is that Karlsson does not teach a medicament delivery training device; that is, Karlsson lacks a way to reset the device for reuse. Even so, there are numerous references in the prior art that disclose resettable medicament delivery training devices, and generally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karlsson to make it resettable. However, locked relative to the housing (p. 14, II. 25-31). So, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify Karlsson to:
•    Arrange the needle cover to rotate the rotator in a second rotational direction opposite to the first rotational direction during movement of the needle cover from the extended position to the retracted position, to thereby release the rotator from being axially locked OR
•    Arrange the plunger rod to engage with the rotator to displace the rotator axially during axial movement of the plunger rod, wherein the rotator is arranged to rotate a first angular distance, limited by the needle cover, in the first rotational direction during axial movement of the rotator.
Without the benefit of hindsight, there is simply no suggestion or motivation for one of ordinary skill in the art before the effective filing date to make the above modifications to Karlsson. Therefore, claims 15 and 29 (which both capture the above limitations) are directed to allowable subject matter. Likewise, by way of their respective dependencies of claims 15 and 29, claims 16-28 and 30-34 are also directed to allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715